      Case 2:18-cv-00561-LSC-CSC Document 30 Filed 06/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LEE FRANK BANIEL,                           )
                                            )
      Petitioner,                           )
                                            )   CIVIL ACTION NO.
v.                                          )   2:18-CV-561-LSC-CSC
                                            )          (WO)
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                                        ORDER

      On May 13, 2021, the Magistrate Judge entered a Recommendation that Petitioner

Lee Frank Baniel’s 28 U.S.C. § 2255 motion be denied and that this case be dismissed with

prejudice. (Doc. 28.) Baniel has filed Objections. (Doc. 29.) Upon an independent review

of the record and upon consideration of the Magistrate Judge’s Recommendation and

Baniel’s Objections, it is ORDERED as follows:

      1. Baniel’s Objections (Doc. 29) are OVERRULED.

      2. The Magistrate Judge’s Recommendation (Doc. 28) is ADOPTED.

      3. Baniel’s 28 U.S.C. § 2255 motion (Doc. 1) is DENIED and this case is

DISMISSED WITH PREJUDICE.

      A separate final judgment will be entered.

      DONE and ORDERED on June 11, 2021.


                                                _____________________________
                                                        L. Scott Coogler
                                                   United States District Judge
                                                                                    160704
